Citation Nr: 0701262	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1973.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  Prostate cancer was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active duty and the incurrence or aggravation of prostate 
cancer during active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for prostate cancer 
and PTSD.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in August 2002, prior 
to the initial adjudication of the claims.  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the originating 
agency with the information and any authorization necessary 
for the originating agency to obtain the evidence on his 
behalf.  Therefore, the Board believes that this letter put 
him on notice of the fact that he should submit any pertinent 
evidence in his possession.  In any event, he was informed in 
a March 2005 letter that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for prostate cancer or PTSD, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
prostate cancer or PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, records have been obtained from the Social Security 
Administration.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate either 
claim.  The Board is also unaware of any such outstanding 
evidence.  The Board acknowledges that the veteran has not 
been afforded a VA examination in response to his claims, but 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would substantiate 
either claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Prostate Cancer

VA medical records show that the veteran was initially 
diagnosed with prostate cancer following a biopsy in November 
2000; there is no medical evidence suggesting that this 
disorder was present within one year of the veteran's 
discharge from service or that it is etiologically related to 
his military service.  In fact, the veteran has not 
identified the basis for this claim.  In any event, lay 
opinions concerning matters requiring medical expertise are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board notes for the record that 
the veteran did not serve in the Republic of Vietnam and 
there is no contention on his part or evidence indicating 
that he was exposed to herbicides during service.  Therefore, 
the provisions relating to presumptive service connection 
based on herbicide exposure are not applicable to this claim.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.



Post-Traumatic Stress Disorder 

The Board notes that the veteran has also failed to advance 
any specific contentions in support of his claim for service 
connection for PTSD.  The service medical records are 
negative for any evidence of a psychiatric disorder, and none 
of the post-service medical evidence shows that he has been 
found to have PTSD or that the presence of this disorder has 
even suspected.

While the veteran is apparently of the opinion that he has 
PTSD, as noted above, lay opinions concerning matters 
requiring medical expertise are of no probative value.   

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.


ORDER

Service connection for prostate cancer is denied.

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


